DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-12 are pending in the application.
This office action is in response to the amendment filed on 2/10/2022.
All previous rejection not reiterated in this office action are withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 1, 2, 7-9 and 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Arindam et al (US2006/0078889), in view of Richmond et al (Nucleic Acid Research, 2004, Vol.32, No.17, pages 5011-5018).
Arindam et al. teach a method for generating pluralities of ribonucleic acids (RNA), in which an array is employed for in vitro transcription reaction (see abstract). Arindam et al. teach the method of producing RNA comprises contacting i) an array of at least two distinct features each including single stranded nucleic acids immobilized on a surface of a solid support and having a surface proximal RNA polymerase promoter domain and a surface distal variable region; with nucleic acid complementary to the RNA polymerase promoter domain to yield double stranded RNAP promoter; ii) transcribing with RNA polymerase, in the presence of rNTPs, to yield of a plurality of RNA (paragraph [0069], lines 1-12, paragraph [0070], lines 4-8, paragraph [0089], lines 1-7, and paragraph [0092], lines 1-12).  Arindam et al. teach where the surface immobilized nucleic acids are immobilized to the surface by their 3’ ends, the RNA polymerase promoter domain is typically 3’ of the variable domain in the nucleic acid (paragraph [0073], lines 9-15).  With regard to the utility of the plurality of RNA produced by the array surface bound oligonucleotide, Arindam et al. teach said RNA may be used in a variety of different applications, wherein the sequence of the RNA depends on the intended use of the RNA (paragraph [0005], lines 11-12 and paragraph [0096]).
The teaching from Arindam et al. differs from the claim 1 for not teaching the variable region being segment or splint sequence, and assemble the produced plurality of RNA segments and splints by hybridization and sealing in the nicks.
Richmond et al. teach a basic problem in gene synthesis is the acquisition of many short oligonucleotide sequences needed for the assembly of genes. Richmond et al. teach that photolithographic microarray synthesizers are capable of producing hundreds and thousands of unique oligonucleotides quickly and inexpensively, which makes it a potential source for making short segments of oligonucleotides and assemble them into longer nucleic acid of interest (page 5011, 1st col., 1st paragraph).  Richmond et al. demonstrated that chip synthesized oligonucleotides can be assembled into longer oligonucleotides for biological application (page 5015, 2nd col., and Figure 5B).  Richmond et al. teach the oligonucleotides are designed based on the sequence of Green Fluorescent Protein, GFPuv, having sequence corresponding to said target gene GFP (segment sequence), and sequences partially overlaps with said segment sequences (splint sequences), which meets the limitation of segment sequences and splint sequences (page 5015, figure 5B and legend, and page 5016, 2nd paragraph, last two lines, and Table 1).  Richmond et al. demonstrated eight overlapping sense and reverse complement oligonucleotides are assembled following a proof of concept verification, wherein the oligonucleotides are hybridized and linked (see page 5016, 2nd col., 3rd paragraph, and Figure 6C and legend).  
The teaching from Arindam demonstrates that array technology of parallel synthesizing nucleic acid, particularly, RNA molecules is feasible using in vitro transcription, and produces large amount of heterologous RNA population. It would have been obvious to an ordinary skilled in the art that the method of gene assembly following oligonucleotide synthesized on microarray taught by Richmond et al. may be adapted for RNA assembly following combined teaching from Arindam and Richmond.  The ordinary skilled in the art would be motivated to use microarray synthesizer to produce large amount of oligonucleotides because massively parallel synthesis is highly efficient as suggested by Richmond.  Following teaching from Arindam and Richmond, the ordinary skilled in the art would have reasonable expectation of success to design a plurality of oligonucleotides that comprises target region, overlapping region linked to RNAP and solid support, transcribing the oligonucleotide to RNA, and subsequently assemble the short RNA sequences to a full length target RNA.  Therefore, the claimed invention of claim 1 would have been prima facie obvious to an ordinary skilled in the art at the time the invention was made.  
Regarding claim 2, Arindam et al. teach the a surface bound array is used to provide a plurality of oligonucleotide that comprises RNAP and a variable region (paragraph [0071]). 
Regarding claim 7, Richmond et al. teach the gene of interest is full length GFPuv (page 5016, 1st col., 2nd paragraph, last two lines).
Regarding claims 8 and 9, Richmond et al. teach the oligonucleotide array’s surface comprises a silanized glass (page 5012, 2nd col., 3rd paragraph, lines 1-2), and the array is provided by in situ photolithographic synthesis (see page 5012, Figure 1, and bridging paragraph).  
Regarding claim 12, Arindam et al. teach the method produces a plurality of RNA molecules (paragraph [0069]).
Response to Arguments
In response to the rejection, Applicant argues that the combined teaching from Arindam and Richmond does not teach steps d) and e). Applicant argues that Richmond uses a different assembly technique that is required by claim 1 because Richmond teaches using PCR to generate dsDNA from oligonucleotide, whereas claim 1 requires assembling RNA segments and RNA splints by hybridization to form RNA:RNA hybrids, and then sealing the nicks. Applicant argues that it would not have been obvious to an ordinary skilled in the art to assemble RNA directly because Richmond proposes a method “AACED” in preference to direct assembly.  Applicant argues that since AACED amplifies the chip oligonucleotide using PCR, followed by cleavage of flanking primer sites to generate a population of unique dsDNA sequence ready for use in assembly, citing Richmond on page 5016.  Applicant argues that it is more likely an ordinary skilled in the art would pick up the AACED method instead of direct assembly in view of the above teaching.  
The above arguments have been fully considered but deemed unpersuasive.  The method taught by Richmond is a proof of concept for assemble short oligonucleotide into a long segment by using overlapping region and hybridization. While the method does involve amplification, the method is directed to an assemble method which comprises the steps of d) hybridization of the oligonucleotide to form hybrids; and e) sealing nicks in the hybrids to provide a target molecule (see page 5015, Figure 5 and legend). “Assembly occurred with eluted oligonucleotides which had been designed to contain a region of overlap to allow for annealing and extension.”  Step d) and e) are not limited to direct assembly because it only requires a hybridization step and a sealing step, both of which may be accomplished by the PCR reaction. Moreover, claim 1 uses the transitional word “comprising.” As such, the method as claimed in claim 1 may comprise further steps such as amplification. While Richmond teach “The possible drawback for using chip-eluted ssDNA as direct input could be inherently small concentration,” an ordinary skilled in the art would be able to determine whether it would be problem for a specific application on a case by case situation. The above statement does not teach away from hybridization using overlapping RNA directly synthesized by in vitro transcription.  Therefore, for reasons discussed in previous rejection and set forth above, this rejection is still considered proper and maintained.   

Claims 3, 10 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Arindam et al. and Richmond et al. as applied to claim 1, 2, 7-9 and 12 above, and further in view of Milligan et al. (Methods in Enzymology, Vol.180, 1989, Synthesis of small RNAs, pages 51-62).
The teaching from Arindam et al., Richmond et al. has been discussed above.  
Regarding claim 10, Arindam et al. further teach the surface bound oligonucleotides includes a spacer (paragraph [0076], lines 1-3).  
Regarding claim 11, Arindam et al. teach the RNAP promoter is T7 promoter (paragraph [0075], lines 19-20).  
However, neither reference teaches inclusion a GG dinucleotide between T7 RNAP promoter sequence and the segment sequence or the splint sequence (or CC on the complementary strand).
Milligan et al. teach the final yield of RNA product when use T7 RNAP promoter is dependent on +1 to +6 region, GGGAGA.  Mutation in 3+ to 6+ has smaller effects, but mutation in +1 and +2 produces significant reduction (page 60, Figure 2 and legend, and paragraph 2).  
The obviousness of assembling RNA molecules as claimed in claim 1 has been discussed above.  It would have been obvious to an ordinary skilled in the art to include a GG dinucleotide between the RNAP promoter and segments or splints based on the combined teaching Milligan because it would have been desirable to have higher yield of RNA segments transcribed from array using the T7 RNAP promoter.  The ordinary skilled in the art would have reasonable expectation of success to include GG dinucleotide with the RNAP promoter on the third oligonucleotide (claim 11) and CC between RNAP promoter and segments and splints (claim 10) following teaching from Arindam et al., Richmond et al. and Milligan et al.
Regarding claim 3, Milligan et al. teach further sequence changes at 5’ end can be accomplished through use of small primers, which will initiate transcription.  Milligan et al. teach dimers NpG work well to create a template with one extra nucleotide on the 5’ end, whereas alternatively, either GDP or GMP can be used to initiate transcription is a 5’ triphosphate is undesirable (see page 60, last paragraph).  It would have been obvious to an ordinary skilled in the art to include GMP in the mixture of NTPs for transcribing the oligonucleotide if 5’ end sequence modification is desired.  
Response to Arguments
In response to the rejection, Applicant argues that Milligan reference is taken out of context, and Milligan teaches more straightforward mechanisms for increasing RNA yield.  Applicant cites page 57, last paragraph for teaching production of largest amount of RNA is to raise NTP concentration. Applicant argues there is nothing from Milligan teaches inserting a GG dinucleotide between T7 and RNAP promoter sequence.  
The above argument has been considered but deemed unpersuasive. The fact that the prior art teaches more than one alternative to increase RNA preparation does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed. As stated in the above rejection, Milligan teach changing GG dinucleotide would reduce final product yield (Figure 2 and legend, page 60). The ordinary skilled in the art would thus be motivated to include the GG dinucleotide so that the final yield would not be decreased.  The fact that Milligan does not teach include GG dinucleotide with T7 promoter is not persuasive because an ordinary skilled in the art reading teaching from Milligan would recognize this dinucleotide contributes to better yield of RNA.  

Claims 3-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Arindam et al. and Richmond et al., as applied to claims 1, 2, 7-9 and 12 above, and further in view of Moore and Query (Methods in Enzymology, Vol.317, Copyright 2000, pages 109-123), and Chelliserrykattil (Nature biotechnology, 2004, Vol. 22, no.9, pages 1155-1160).
The teaching from Arindam et al. and Richmond et al. has been discussed above.
However, neither reference teaches removing terminal pyrophosphate groups from RNA segments prior to sealing the nicks (claim 4), removing said terminal pyrophosphate groups by using RNA pyrophosphatase (claim 5), and transcribe the splint sequence in the presence of 2’-O-Methyl ribonucleotides, and sealing the nicks in step e) is carried out with T4 DNA ligase.  Neither reference teaches using a mixture of rNTPs and rNMP in transcribing segment and splint RNA (claim 3).  
Moore and Query teach a number of method for joining RNA, wherein synthesis of longer RNAs or incorporation of internal radioactive tags requires the ability to piece shorter fragments together (see page 110, 2nd paragraph).  Moore and Query teach T4 DNA ligase and T4 RNA ligase both catalyzes the ATP-dependent joining of a 5’ acceptor substrate to a 3’-phosphate donor substrate to form a nature 3’-5’ phosphodiester linkage between them, and joins nicks duplex at desired sites of ligation (see page 111-112).  Moore and Query teach the donor initially should have a free 5’-OH to be phosphorylated, and if this RNA is made by in vitro transcription, a terminal 5’-OH can be generated by initiating the transcript with an X(3’)p(5’)G dinucleotide or by treatment with phosphatase to remove terminal phosphate, or initiated with GMP (page 117, 2nd paragraph, lines 1-9).  
Chelliserrykattil teach modification at the 2’OH of ribose in RNA gives it novel properties that their natural counterpart do not process such as enhanced stability (see abstract).  Chelliserrykattil teach increased stability and hybridization potential of RNA comprising 2’-O-Methyl ribonucleotides gives it advantage when used in clinical application (page 1158, 1st col., 2nd paragraph).  Chelliserrykatti demonstrates identification of T7 RNA polymerase variant that efficiently transcribes 2’O-Methyl RNA (page 1157, Table 1b).
The obviousness of assembling RNA molecules as claimed in claim 1 has been discussed above.  It would have been obvious to an ordinary skilled in the art that the nicks in the RNA:RNA hybrid may be sealed by using T4 ligase because it has long been discovered that T4 ligase has nick repairing activity as demonstrated by Moore and Query.  The ordinary skilled in the art would recognize that terminal pyrophosphate groups needs to be removed prior to the ligation reaction because Moore and Query teach it is a requirement for the enzymatic reaction to occur, and further teaches that the removal can be accomplished by using pyrophosphatase.  The ordinary skilled in the art would thus be motivated to perform the removal step prior to the nick repair mediated by T4 ligase.  Alternatively, the ordinary skilled in the art would be motivated to add GMP into the NTP mixture when transcribing the segment and splint RNA because Moore and Query teaches this is another way of preparing RNA substrates for ligase reaction.  The ordinary skilled in the art would also be motivated to incorporate modified ribose, 2’O-Methyl ribose into the in vitro transcribed splint RNA molecule because it would increase the stability and hybrid potential of RNA as taught by Chelliserrykatti.  The level of skill in the art is high.  Absent evidence from the contrary, an ordinary skilled in the art would have reasonable expectation of success to synthesize a plurality of segment and splint RNAs on array, and subsequently assemble segments and splints by hybridization, removing pyrophosphate groups by pyrophosphatase, using T4 ligase to filling the nick following combined teaching from Arindam, Richmond and Moore and Query.  Incorporation of 2’O-Methyl ribose during transcription would have been routine experimentation following the teaching from Chelliserrykatti.  Therefore, the claimed invention of claims 4-6 would have been prima facie obvious to an ordinary skilled in the art at the time the invention was made.   
Response to Arguments
In response to this rejection, Applicant argues that the teaching from Moore and Cherry is irrelevant because the three way combination fails to teach the final two clauses of claim 1. Applicant asserts that claim 1 is not directed to splint ligation of RNA in isolation, so that the rejection is improper because it dissects the method into individual steps. Applicant argues that the interpretation of Chelliserrykattil is selective and improper.  Applicant argues the rejection ignores that Chelliserrykattil does not teach the outcome is a slam dunk, but their process has also yield constructs that were not functional. 
The above arguments have been considered but deemed unpersuasive. The alleged deficiency of not teaching Step d) and e) has already been discussed above. The argument directed to whether the process taught by Chelliserrykattil is slam dunk is irrelevant because Chelliserrykattil has demonstrated incorporation of 2’O-methyl ribonucleotides into RNA (Figure 2 and legend). The fact that there are some variant of polymerase cannot incorporate 2’O-methyl ribonucleotide does not mean the ordinary skilled in the art cannot use other variants that has already been shown to be able to incorporate 2’O-methyl ribonucleotides into RNA. Claim 6 only requires the splint sequences are transcribed in the presence of 2’O-methyl ribonucleotides, there is no limitation directed to incorporation efficiency or other criteria of a polymerase. As such, the ordinary skilled in the art would have reasonable expectation of success to “transcribe in the presence of 2’ O-methyl ribonucleotide” using one of the variant that has already been demonstrated to do so in the teaching from Chelliserrykattil. The obviousness analysis of the invention as a whole does not preclude an ordinary skilled in the art to use relevant teachings from prior art as long as there is rationale to combine the teaching to arrive at the claimed invention.  Therefore, for reasons discussed in the previous rejection and set forth above, the rejection is still considered proper and thus maintained.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELINE X QIAN whose telephone number is (571)272-0777. The examiner can normally be reached M-F (9-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                                                                                                                                      /CELINE X QIAN/Primary Examiner, Art Unit 1636